

117 HR 2349 IH: Agriculture Civil Rights and Equality Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2349IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Tiffany (for himself and Mr. Owens) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide for equal protection of the law and to prohibit discrimination and preferential treatment on the basis of race, color, national origin, or sex in the administration of programs of the Department of Agriculture, and for other purposes.1.Short titleThis Act may be cited as the Agriculture Civil Rights and Equality Act or the ACRE Act. 2.Anti-discrimination policies(a)In generalNotwithstanding any other provision of law, the Secretary of Agriculture (or any officer, employee, or other designee of the Secretary) (referred to in this Act as the Secretary) shall not—(1)intentionally discriminate against, or grant a preference to, any person or group based in whole or in part on race, color, national origin, or sex, in connection with any contract or subcontract entered into by the Secretary, award made by the Secretary, employment with the Department of Agriculture, or any other program or activity carried out by the Secretary; or(2)require, direct, or encourage any entity under a contract or subcontract withe Secretary, or the recipient of a license issued by the Secretary or financial assistance provided under a program administered by the Secretary, to discriminate intentionally against, or grant a preference to, any person or group based in whole or in part on race, color, national origin, or sex, in connection with such a contract, subcontract, license, or financial assistance.(b)States, territories, and private entitiesA State, territory, or private entity (including institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that receives financial assistance through a program administered by the Secretary shall not, as a condition of receiving such funding, discriminate against, or grant a preference to, any person or group based in whole or in part on race, color, national origin, or sex—(1)in connection with any grant, activity, project, contract (or subcontract) carried out using such funds, including the salaries and expenses of any employees paid using such funds; or(2)with respect to determining admission to any such institution of higher education.(c)Certain sex-Based classificationsNothing in subsection (a) or (b) shall be construed as prohibiting or limiting any classification based on sex if—(1)the classification is applied with respect to employment; and(2)the classification would be exempt from the prohibitions of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) by reason of section 703(e)(1) of such Act (42 U.S.C. 2000e–2(e)(1)).(d)Civil action(1)In generalAny person who is aggrieved by conduct prohibited by subsection (a) or (b), may commence a civil action in the appropriate district court of the United States to obtain appropriate relief (which may include back pay), against Secretary or a State, territory, or private entity referred to in subsection (b). (2)DamagesA prevailing plaintiff in a civil action under paragraph (1) may recover reasonable attorney’s fees.(3)Effect on other lawThe remedies available to a plaintiff pursuant to a civil action under paragraph (1) shall not affect any remedy available to such a plaintiff under any other State or Federal law.